Wood, J. The only question presented by this record is, does the act of May 23, 1901 (Kirby’s Digest, § 5450), repeal the act of April 20, 1895 (Kirby’s Digest, § 5451), with reference to the impounding of stock in cities and towns? The act of 1901 does not expressly repeal the act of 1895, and there is no repeal by necessary implication; for the two acts may stand together. There is no irreconcilable conflict between them. Th act of 1901 expressly confers upon cities and towns power to prevent the running at large of the animals designated within their corporate limits, and prescribed impounding, in general, as a method which they are authorized to adopt in order to carry out the purpose of preventing such animals from running at large. But in this act the Legislature does not undertake to prescribe “the manner of such impounding. .That had already been done by the act of 1895. The Legislature "of 1901 did not take up the whole subject-matter; for, if so, it is hardly probable that they would, in such general terms, have repealed the former law. The Legislature must be presumed to have known the prior statute, and to have enacted with reference thereto. This being true, it is hardly probable, since they did not expressly repeal the prior law, that they intended to do so, and the language used does not have that effect. Repeals by implication are not favored.. There must be repugnance, or it must be clear that the whole subject-matter of the prior law is covered by the last enactment. Pratt v. Dudley, 73 Ark. 536; 26 Am. & Eng. Enc. Law, p. 721; English v. Oliver, 28 Ark. 317; McPherson v. State, 29 Ark. 225. . The statutes, construed together, present the complete system for impounding the animals named. The last statute in express terms confers the power of impounding, and the prior limits and prescribes the exact manner of its exercise. It follows that the couft did not err, under the facts of this case, in giving the instruction asked for by the plaintiff and in refusing the prayer of appellant. There was no question raised in the case as to the right of the town to collect the expense in the taking care of the animals. The town was proceeding under an ordinance in conflict with sec. 5451, and it must fail. Affirmed.